

115 HR 2690 IH: Agricultural Worker Program Act of 2017
U.S. House of Representatives
2017-05-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 2690IN THE HOUSE OF REPRESENTATIVESMay 25, 2017Mr. Gutiérrez (for himself, Mr. Panetta, Ms. Lofgren, Ms. Michelle Lujan Grisham of New Mexico, Mr. Conyers, Mr. Vargas, Ms. Judy Chu of California, Mr. Cárdenas, Mr. Vela, Mr. Welch, Mr. Carbajal, Mr. Thompson of California, Ms. Jayapal, Mr. Gallego, Mr. Grijalva, Mr. Soto, Ms. Roybal-Allard, Mr. Blumenauer, Ms. Barragán, Mr. Schneider, Mr. McGovern, Mrs. Napolitano, Mr. Sires, Mr. Espaillat, Mr. Nadler, Mr. Gonzalez of Texas, and Mr. Jeffries) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committee on Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve agricultural job opportunities, benefits, and security for aliens in the United States
			 and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Agricultural Worker Program Act of 2017. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					TITLE I—Program for Earned Status Adjustment of Agricultural Workers
					Sec. 101. Blue card status.
					Sec. 102. Adjustment to permanent resident status.
					Sec. 103. Use of information.
					Sec. 104. Reports on blue cards.
					Sec. 105. Authorization of appropriations.
					TITLE II—Correction of Social Security records
					Sec. 201. Correction of Social Security records.
					TITLE III—Definitions
					Sec. 301. Definitions.
			IProgram for Earned Status Adjustment of Agricultural Workers
			101.Blue card status
 (a)Requirements for blue card statusNotwithstanding any other provision of law, the Secretary, may grant blue card status to an alien who—
					(1)
 (A)has completed qualified work; (B) (i)is the spouse or child of an alien described in subparagraph (A);
 (ii)was physically present in the United States on or before the date of the enactment of this Act; and (iii)has maintained continuous presence in the United States from that date until the date on which the alien is granted blue card status; or
 (C)is, or has been, a nonimmigrant alien admitted to the United States for agricultural employment described in section 101(a)(15)(H)(ii)(a) of such Act who has completed qualified work;
 (2)is not ineligible under subsection (d)(2); (3)submits a completed application before the end of the period set forth in subsection (b)(3);
 (4)passes the national security and law enforcement clearances required under subsection (d)(1) to the satisfactory of the Secretary; and
 (5)pays the required processing fees and penalties in accordance with subsection (e). (b)Application (1)Submission requirementsAn alien described in subsection (a)(1) who is seeking blue card status shall submit an application—
 (A)to the Secretary, with the assistance of an attorney or a nonprofit religious, charitable, social service, or similar organization recognized by the Board of Immigration Appeals under section 292.2 of title 8, Code of Federal Regulations; or
 (B)to a qualified entity if the applicant consents to the forwarding of the application to the Secretary.
 (2)Evidence of application filingAs soon as practicable after receiving each application for blue card status under paragraph (1), the Secretary shall provide the applicant with a document acknowledging the receipt of such application.
					(3)Application period
 (A)Initial periodExcept as provided in subparagraphs (B) and (C), the Secretary shall accept applications for blue card status from aliens in the United States during the 18-month period beginning on the date on which the final rule is published in the Federal Register pursuant to subsection (j).
 (B)ExceptionAliens described in subsection (a)(1)(C) may apply for blue card status from outside of the United States.
 (C)ExtensionIf the Secretary determines, during the initial period described in subparagraph (A), that additional time is required to process applications for blue card status or for other good cause, the Secretary may extend the period for accepting applications for an additional 18 months.
						(4)Application
 (A)In generalThe application form referred to in paragraph (1) shall collect such information as the Secretary determines necessary and appropriate.
 (B)Family applicationThe Secretary shall establish a process through which an alien may submit a single application under this section on behalf of the alien and his or her spouse and children who meet the requirements set forth in subsection (a)(1)(B).
						(5)Adjudication
 (A)InterviewThe Secretary may interview applicants for blue card status to determine whether they meet the eligibility requirements set forth in this section.
 (B)Failure to submit sufficient evidenceThe Secretary may deny an application for blue card status submitted by an alien who fails to submit evidence of the alien’s eligibility for such status.
 (C)NoticeIf the Secretary denies an application for blue card status, the Secretary shall— (i)send a written notice to the applicant that provides the applicant with the basis for denial; and
 (ii)provide the alien with an opportunity to cure the denial within a reasonable time. (D)Amended applicationAn alien whose application for blue card status is denied under subparagraph (B) may submit an amended application for such status to the Secretary if the amended application—
 (i)is submitted within the application period described in paragraph (3); and (ii)contains all the required information and fees that were missing from the initial application.
 (E)Additional proceduresThe Secretary may utilize the procedures set forth in sections 103.2 and 103.3 of title 8, Code of Federal Regulations, as in effect on the date of the enactment of this Act, to adjudicate requests for blue card status to the extent such procedures are consistent with the requirements under this section.
						(6)Evidence of blue card status
 (A)In generalThe Secretary shall issue documentary evidence of blue card status to each alien whose application for such status has been approved.
 (B)Documentation featuresDocumentary evidence provided under subparagraph (A)— (i)shall be machine-readable and tamper-resistant;
 (ii)shall contain a digitized photograph; (iii)shall, during the alien’s authorized period of admission, and any extension of such authorized admission, serve as a valid travel and entry document for the purpose of applying for admission to the United States;
 (iv)may be accepted during the period of its validity by an employer as evidence of employment authorization and identity under section 274A(b)(1)(B) of the Immigration and Nationality Act (8 U.S.C. 1324a(b)(1)(B)); and
 (v)shall include such other features and information as the Secretary may prescribe. (c)Special rules for blue card applicants and aliens eligible for blue card status (1)Aliens apprehended before or during the application periodIf an alien, who is apprehended during the period beginning on the date of the enactment of this Act and ending on the last day of the application period described in paragraph (3), appears prima facie eligible for blue card status, the Secretary—
 (A)shall provide the alien with a reasonable opportunity to submit an application for such status under this section during such application period; and
 (B)may not remove the individual until a final administrative determination is made on the application.
 (2)Aliens in removal proceedingsNotwithstanding any other provision of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.) if an alien is in removal, deportation, or exclusion proceedings during the period beginning on the date of the enactment of this Act and ending on the last day of the application period described in subsection (b)(3) and is prima facie eligible for blue card status under this section, upon motion by the Secretary and with the consent of the alien or upon motion by the alien, the Executive Office for Immigration Review shall—
 (A)terminate such proceedings without prejudice to future proceedings; and (B)permit the alien a reasonable opportunity to apply for such status.
						(3)Treatment of aliens previously ordered removed
 (A)In generalIf an alien who meets the eligibility requirements set forth in subsection (a) is present in the United States and has been ordered excluded, deported, or removed, or ordered to depart voluntarily from the United States under any provision of the Immigration and Nationality Act—
 (i)notwithstanding such order or section 241(a)(5) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(5)), the alien may apply for blue card status under this section; and
 (ii)if the alien is granted such status, the alien may file a motion to reopen the exclusion, deportation, removal, or voluntary departure order, which motion shall be granted.
 (B)Limitations on motions to reopenThe limitations on motions to reopen set forth in section 240(c)(7) of the Immigration and Nationality Act (8 U.S.C. 1229a(c)(7)) shall not apply to motions filed under subparagraph (A)(ii).
 (4)Period pending adjudication of applicationDuring the period beginning on the date on which an alien applies for blue card status under this section and ending on the date on which the Secretary makes a final decision regarding such application, the alien—
 (A)is eligible to apply for advance parole; (B)may not be detained by the Secretary or removed from the United States unless the Secretary makes a prima facie determination that such alien is, or has become, ineligible for blue card status under subsection (d)(2);
 (C)shall not be considered unlawfully present under section 212(a)(9)(B) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(9)(B)); and
 (D)shall not be considered an unauthorized alien (as defined in section 274A(h)(3) of the Immigration and Nationality Act (8 U.S.C. 1324a(h)(3))).
 (5)Effect of departureSection 101(g) of the Immigration and Nationality Act (8 U.S.C. 1101(g)) shall not apply to an alien granted—
 (A)advance parole under paragraph (4)(A) to reenter the United States; or (B)blue card status.
 (6)Protection from detention or removal during blue card statusAn alien granted blue card status under this section may not be detained by the Secretary or removed from the United States unless—
 (A)the alien is removable under 237 of the Immigration and Nationality Act (8 U.S.C. 1227); or (B)the alien’s blue card status has been revoked.
 (7)Duration of statusBeginning on the date that is eight years after the date on which regulations are published under subsection (j), no alien may remain in blue card status.
					(d)Required background investigations and ineligibility
					(1)In general
 (A)Biometric and biographic dataThe Secretary may not grant blue card status to an alien or an alien dependent spouse or child under this section unless such alien submits biometric and biographic data in accordance with procedures established by the Secretary.
 (B)Alternative proceduresThe Secretary shall provide an alternative procedure for applicants who cannot provide the standard biometric data required under subparagraph (A) because of a physical impairment.
 (C)Data collectionThe Secretary shall collect, from each alien applying for status under this section, biometric, biographic, and other data that the Secretary determines to be appropriate in order to conduct a background investigation and determine the alien’s eligibility for blue card status.
						(2)Grounds for ineligibility
 (A)In generalExcept as provided in subparagraph (B), an alien is ineligible for blue card status if the Secretary determines that the alien—
 (i)has a conviction for— (I)an offense classified as a felony in the convicting jurisdiction (other than a State or local offense for which an essential element was the alien’s immigration status, or a violation of the Immigration and Nationality Act (8 U.S.C. 1101 et seq.);
 (II)an aggravated felony (as defined in section 101(a)(43) of the Immigration and Nationality Act (8 U.S.C. 1101(a)(43)) at the time of the conviction);
 (III)3 or more misdemeanor offenses (other than minor traffic offenses or State or local offenses for which an essential element was the alien’s immigration status, or violations of the Immigration and Nationality Act) if the alien was convicted on different dates for each of the 3 offenses;
 (IV)any offense under foreign law, except for a purely political offense, which, if the offense had been committed in the United States, would render the alien inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), excluding the paragraphs set forth in clause (ii), or removable under section 237(a) of such Act (8 U.S.C. 1227(a)), except as provided in paragraph (3) of such section 237(a); or
 (V)unlawful voting (as defined in section 237(a)(6) of the Immigration and Nationality Act (8 U.S.C. 1227(a)(6)));
 (ii)is inadmissible under section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)), except that in determining an alien’s inadmissibility—
 (I)paragraphs (4), (5), (7), and (9)(B) of such section 212(a) shall not apply; (II)subparagraphs (A), (C), (D), (F), and (G) of such section 212(a)(6) and paragraphs (9)(C) and (10)(B) of such section 212(a) shall not apply unless based on the act of unlawfully entering the United States after the date of the enactment of this Act; and
 (III)paragraphs (6)(B) and (9)(A) of such section 212(a) shall not apply unless the relevant conduct began on or after the date on which the alien files an application for registered provisional immigrant status under this section;
 (iii)is an alien who the Secretary knows or has reasonable grounds to believe, is engaged in or is likely to engage after entry in any terrorist activity (as defined in section 212(a)(3)(B)(iv) of such Act); or
 (iv)was, on the date of the enactment of this Act— (I)an alien lawfully admitted for permanent residence; or
 (II)an alien admitted as a refugee under section 207 of the Immigration and Nationality Act (8 U.S.C. 1157) or granted asylum under section 208 of such Act (8 U.S.C. 1158).
								(B)Waiver
 (i)In generalThe Secretary may waive the application of subparagraph (A)(i)(III) or any provision of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a)) that is not listed in clause (ii) on behalf of an alien for humanitarian purposes, to ensure family unity, or if such a waiver is otherwise in the public interest. Any discretionary authority to waive grounds of inadmissibility under such section 212(a) conferred under any other provision of the Immigration and Nationality Act shall apply equally to aliens seeking blue card status under this section.
 (ii)ExceptionsThe discretionary authority under clause (i) may not be used to waive— (I)subparagraph (B), (C), (D)(ii), (E), (G), (H), or (I) of section 212(a)(2) of such Act;
 (II)section 212(a)(3) of such Act; or (III)subparagraph (A), (C), (D), or (E) of section 212(a)(10) of such Act.
 (C)Conviction explainedFor purposes of this paragraph, the term conviction does not include a judgment that has been expunged, set aside, or the equivalent. (D)Rule of constructionNothing in this paragraph may be construed to require the Secretary to commence removal proceedings against an alien.
						(e)Fees and penalties
 (1)Standard processing feeAliens 16 years of age or older who are applying for blue card status under this subsection, or for an extension of such status, shall pay a processing fee to the Department of Homeland Security in an amount determined by the Secretary.
 (2)Recovery of costsThe processing fee authorized under paragraph (1) shall be set at a level that is sufficient to recover the full costs of processing the application, including any costs incurred—
 (A)to adjudicate the application; (B)to take and process biometric data;
 (C)to perform national security and criminal checks, including adjudication; (D)to prevent and investigate fraud; and
 (E)to administer the collection of such fee. (3)Authority to limit feesThe Secretary may issue regulations—
 (A)to limit the maximum processing fee payable under this subsection by a family, including spouses and unmarried children younger than 21 years of age; and
 (B)to exempt defined classes of individuals from the payment of the fee required under paragraph (1). (4)PenaltyIn addition to the processing fee required under paragraph (1), aliens applying for blue card status under this subsection who are 21 years of age or older shall pay a $100 penalty to the Department of Homeland Security.
 (5)Deposit and use of processing fees and penaltiesFees and penalties authorized under this subsection— (A)shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)); and
 (B)shall remain available until expended pursuant to section 286(n) of such Act. (f)Terms and conditions of blue card status (1)Conditions of blue card status (A)EmploymentNotwithstanding any other provision of law, including section 241(a)(7) of the Immigration and Nationality Act (8 U.S.C. 1231(a)(7)), an alien with blue card status shall be authorized to be employed in the United States while in such status.
 (B)Travel outside the united statesAn alien with blue card status— (i)may travel outside of the United States, including commuting to the United States from a residence in a foreign country; and
 (ii)may be admitted upon returning to the United States without having to obtain a visa if— (I)the alien is in possession of—
 (aa)valid, unexpired documentary evidence of blue card status that complies with subsection (b)(6)(B); or
 (bb)a travel document that has been approved by the Secretary and was issued to the alien after the alien’s original documentary evidence was lost, stolen, or destroyed;
 (II)the alien’s absence from the United States did not exceed 180 days, unless the alien’s failure to timely return was due to extenuating circumstances beyond the alien’s control; and
 (III)the alien establishes that he or she is not inadmissible under subparagraph (A)(i), (A)(iii), (B), or (C) of section 212(a)(3) of the Immigration and Nationality Act (8 U.S.C. 1182(a)(3)).
 (C)AdmissionAn alien granted blue card status shall be considered to have been admitted in such status as of the date on which the alien’s application was submitted.
 (D)Clarification of statusAn alien granted blue card status shall be considered lawfully admitted to the United States. (2)Revocation (A)In generalThe Secretary may revoke blue card status at any time after providing appropriate notice to the alien, and after the exhaustion or waiver of all applicable administrative review procedures if the alien—
 (i)no longer meets the eligibility requirements for blue card status; (ii)knowingly used documentation issued under this section for an unlawful or fraudulent purpose; or
 (iii)was absent from the United States for— (I)any single period longer than 180 days in violation of the requirement under paragraph (1)(B)(ii)(II); or
 (II)for more than 180 days in the aggregate during any calendar year, unless the alien’s failure to timely return was due to extenuating circumstances beyond the alien’s control.
								(B)Additional evidence
 (i)In generalIn determining whether to revoke an alien’s status under subparagraph (A), the Secretary may require the alien—
 (I)to submit additional evidence; and (II)to appear for an interview.
 (ii)Effect of noncomplianceThe blue card status of an alien who fails to comply with any requirement imposed by the Secretary under clause (i) shall be revoked unless the alien demonstrates to the Secretary’s satisfaction that such failure was reasonably excusable.
 (C)Invalidation of documentationIf an alien’s blue card status is revoked pursuant to subparagraph (A), any documentation issued by the Secretary to such alien under subsection (b)(6) shall automatically be rendered invalid for any purpose except for departure from the United States.
 (3)Ineligibility for public benefitsAn alien who has been granted blue card status is not eligible for the Federal means-tested public benefits unavailable to qualified aliens under section 403 of the Personal Responsibility and Work Opportunity Reconciliation Act of 1996 (8 U.S.C. 1613)).
 (4)Treatment of blue card statusAn alien granted blue card status shall be considered lawfully present in the United States for all purposes while such alien remains in such status, except that the alien—
 (A)is not entitled to the premium assistance tax credit authorized under section 36B of the Internal Revenue Code of 1986 (26 U.S.C. 36B) for his or her coverage;
 (B)shall be subject to the rules applicable to individuals who are not lawfully present set forth in subsection (e) of such section;
 (C)shall be subject to the rules applicable to individuals who are not lawfully present set forth in section 1402(e) of the Patient Protection and Affordable Care Act (42 U.S.C. 18071(e)); and
 (D)shall be subject to the rules applicable to individuals not lawfully present set forth in section 5000A(d)(3) of the Internal Revenue Code of 1986 (26 U.S.C. 5000A(d)(3)).
						(g)Provisions involving employers
 (1)Record of employmentEmployers of aliens granted blue card status shall provide the alien and the Secretary with a written record of employment each year the alien remains in such status.
					(2)Civil penalties
 (A)In generalIf the Secretary determines, after notice and an opportunity for a hearing, that an employer of an alien granted blue card status has knowingly failed to provide the record of employment required under paragraph (1) or has provided a false statement of material fact in such a record, the employer shall be subject to a civil penalty in an amount not to exceed $500 per violation.
 (B)LimitationThe penalty under subparagraph (A) for failure to provide employment records shall not apply unless the alien has provided the employer with evidence of employment authorization described in subsection (b)(11).
 (C)Deposit of civil penaltiesCivil penalties collected under this paragraph shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m) of the Immigration and Nationality Act (8 U.S.C. 1356(m)).
 (3)Continuing employmentAn employer that knows an alien employee is an applicant for blue card status or will apply for such status once the application period commences is not in violation of section 274A(a)(2) of the Immigration and Nationality Act (8 U.S.C. 1324a(a)(2)) if the employer continues to employ the alien pending the adjudication of the alien employee’s application.
					(4)Employer protections
 (A)Use of employment recordsCopies of employment records or other evidence of employment provided by an alien or by an alien’s employer in support of an alien’s application for blue card status may not be used in a civil or criminal prosecution or investigation of that employer under section 274A of the Immigration and Nationality Act (8 U.S.C. 1324a) or the Internal Revenue Code of 1986 for the prior unlawful employment of that alien regardless of the adjudication of such application or reconsideration by the Secretary of such alien's prima facie eligibility determination. Employers that provide unauthorized aliens with copies of employment records or other evidence of employment pursuant to an application for blue card status shall not be subject to civil and criminal liability pursuant to such section 274A for employing such unauthorized aliens.
 (B)Limit on applicabilityThe protections for employers and aliens under subparagraph (A) shall not apply if the aliens or employers submit employment records that are determined to be fraudulent.
						(h)Administrative and judicial review
 (1)In generalAny administrative or judicial review of a determination regarding an application for blue card status shall comply with the requirements under this subsection.
					(2)Administrative review
 (A)Single level of appellate reviewThe Secretary shall establish an appellate authority to provide for a single level of administration appellate review of a final agency determination.
 (B)Standard for reviewAn administrative appellate review established under subparagraph (A) shall be based solely upon— (i)the administrative record established at the time of the determination regarding the application; and
 (ii)any additional or newly discovered evidence that was not available at the time of a final agency determination.
 (3)Judicial reviewJudicial review of a determination under this section shall be limited to the review of an order of removal under section 242 of the Immigration and Nationality Act (8 U.S.C. 1252).
					(i)Disclosures and privacy
 (1)Prohibited disclosuresExcept as otherwise provided in this subsection, no officer or employee of any Federal agency may— (A)use the information furnished in an application for lawful status under this section or section 245B of the Immigration and Nationality Act, as added by section 102, for any purpose other than to make a determination on any application by the alien for any immigration benefit or protection;
 (B)make any publication through which information furnished by any particular applicant can be identified; or
 (C)permit anyone other than the sworn officers, employees, and contractors of such agency or of another entity approved by the Secretary to examine any individual application for lawful status under this section or such section 245B.
 (2)Required disclosuresThe Secretary shall provide the information furnished in an application filed under this section or section 245B of the Immigration and Nationality Act, as added by section 102, and any other information derived from such furnished information to—
 (A)a law enforcement agency, intelligence agency, national security agency, a component of the Department of Homeland Security, court, or grand jury, consistent with law, in connection with—
 (i)a criminal investigation or prosecution of any felony not related to the applicant’s immigration status; or
 (ii)a national security investigation or prosecution; and (B)an official coroner for purposes of affirmatively identifying a deceased individual, whether or not the death of such individual resulted from a crime.
 (3)Auditing and evaluation of informationThe Secretary may— (A)audit and evaluate information furnished as part of any application filed under this section or section 245B of the Immigration and Nationality Act, as added by section 102, for purposes of identifying immigration fraud or fraud schemes; and
 (B)use any evidence detected by means of audits and evaluations for purposes of investigating, prosecuting, referring for prosecution, or denying or terminating immigration benefits.
						(4)Privacy and civil liberties
 (A)In generalThe Secretary, in accordance with paragraph (1), shall require appropriate administrative and physical safeguards to protect the security, confidentiality, and integrity of personally identifiable information collected, maintained, and disseminated pursuant to this section and section 245B of the Immigration and Nationality Act, as added by section 102.
 (B)AssessmentsNotwithstanding the privacy requirements set forth in section 222 of the Homeland Security Act (6 U.S.C. 142) and the E-Government Act of 2002 (Public Law 107–347), the Secretary shall conduct a privacy impact assessment and a civil liberties impact assessment of the legalization program established under this section and section 245B of the Immigration and Nationality Act during the pendency of the final regulations to be issued pursuant to subsection (j).
 (j)RulemakingNot later than 1 year after the date of the enactment of this Act, the Secretary shall issue final regulations to implement this section.
				102.Adjustment to permanent resident status
 (a)In generalChapter 5 of title II (8 U.S.C. 1255 et seq.) is amended by inserting after section 245A the following:
					
						245B.Adjustment to permanent resident status for agricultural workers
 (a)In generalExcept as provided in subsection (b), and not earlier than 5 years after the date of the enactment of the Agricultural Worker Program Act of 2017, the Secretary shall adjust the status of an alien granted blue card status to that of an alien lawfully admitted for permanent residence if the Secretary determines that the following requirements are satisfied:
 (1)Qualifying employmentExcept as provided in paragraph (3), the alien— (A)during the 8-year period beginning on the date of the enactment of the Agricultural Worker Program Act of 2017, performed not less than 100 work days of agricultural employment during each of 5 years; or
 (B)during the 5-year period beginning on such date of enactment, performed not less than 150 work days of agricultural employment during each of 3 years.
 (2)EvidenceAn alien may demonstrate compliance with the requirement under paragraph (1) by submitting to the Secretary—
 (A)the alien’s record of employment (as described in section 101(d) of the Agricultural Worker Program Act of 2017); (B)documentation that may be submitted under subsection (e)(4); or
 (C)any other documentation designated by the Secretary for such purpose. (3)Extraordinary circumstances (A)In generalIn determining whether an alien has met the requirement under paragraph (1), the Secretary may credit the alien with not more than 12 additional months of agricultural employment in the United States to meet such requirement if the alien was unable to work in agricultural employment due to—
 (i)pregnancy, disabling injury, or disease established by the alien through medical records; (ii)illness, disease, or other special needs of the alien’s child established by the alien through medical records;
 (iii)severe weather conditions that prevented the alien from engaging in agricultural employment for a significant period; or
 (iv)termination from agricultural employment, if the Secretary determines that— (I)the termination was without just cause; and
 (II)the alien was unable to find alternative agricultural employment after a reasonable job search. (B)Effect of determinationA determination under subparagraph (A)(iv), with respect to an alien, shall not be conclusive, binding, or admissible in a separate or subsequent judicial or administrative action or proceeding between the alien and a current or prior employer of the alien or any other party.
 (4)Application periodThe alien applies for adjustment of status before the expiration of the alien’s blue card status. (5)FineThe alien pays a fine of $400 to the Secretary, which shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m).
								(b)Grounds for denial of adjustment of status
 (1)In generalThe Secretary may not adjust the status of an alien granted blue card status if the alien— (A)is no longer eligible for blue card status; or
 (B)failed to perform the qualifying employment required under subsection (a)(1), after considering any amount credited by the Secretary under subsection (a)(3).
 (2)Maintenance of waivers of inadmissibilityThe grounds of inadmissibility set forth in section 212(a) that were previously waived for the alien or made inapplicable shall not apply for purposes of the alien’s adjustment of status under this section.
 (3)Pending revocation proceedingsIf the Secretary has notified the applicant that the Secretary intends to revoke the applicant’s blue card status, the Secretary may not approve an application for adjustment of status under this section unless the Secretary makes a final determination not to revoke the applicant’s status.
								(4)Payment of taxes
 (A)In generalAn alien may not file an application for adjustment of status under this section unless the applicant has satisfied any applicable Federal tax liability.
 (B)Definition of applicable federal tax liabilityIn this paragraph, the term applicable federal tax liability means all Federal income taxes assessed in accordance with section 6203 of the Internal Revenue Code of 1986 since the date on which the applicant was authorized to work in the United States in blue card status.
 (C)ComplianceAn alien may demonstrate compliance with subparagraph (A) by submitting such documentation as the Secretary, in consultation with the Secretary of the Treasury, may require by regulation.
 (c)Spouses and childrenNotwithstanding any other provision of law, the Secretary shall grant permanent resident status to the spouse or child of an alien whose status was adjusted under subsection (a) if—
 (1)the spouse or child (including any individual who was a child on the date such alien was granted blue card status) applies for or received such status;
 (2)the principal alien includes the spouse and children in an application for adjustment of status to that of a lawful permanent resident; and
 (3)the spouse or child is not ineligible for such status. (d)Numerical limitationsThe numerical limitations under sections 201 and 202 shall not apply to the adjustment of aliens to lawful permanent resident status under this section.
							(e)Submission of applications
 (1)InterviewThe Secretary may interview applications for adjustment of status under this section to determine whether the alien meets the eligibility requirements set forth in this section.
								(2)Fees
 (A)In generalApplicants for adjustment of status under this section shall pay a processing fee to the Secretary in an amount that will ensure the recovery of the full costs of adjudicating such applications, including—
 (i)the cost of taking and processing biometric data; (ii)expenses relating to prevention and investigation of fraud; and
 (iii)costs relating to the collection of such fee. (B)Authority to limit feesThe Secretary, by regulation—
 (i)may limit the maximum processing fee payable under this paragraph by a family, including spouses and children; and
 (ii)may exempt defined classes of individuals from the payment of the fee under subparagraph (A). (3)Disposition of feesAll fees collected under paragraph (2)(A)—
 (A)shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m); and (B)shall remain available until expended pursuant to section 286(n).
									(4)Documentation of work history
 (A)Burden of proofAn alien applying for blue card status under section 101 of the Agricultural Worker Program Act of 2017 or for adjustment of status under subsection (a) shall provide evidence that the alien has worked the requisite number of hours or days required under subsection (a)(1) of such section 101 or subsection (a)(1) of this section, as applicable.
 (B)Timely production of recordsIf an employer or farm labor contractor employing such an alien has kept proper and adequate records respecting such employment, the alien’s burden of proof under subparagraph (A) may be met by securing timely production of those records under regulations to be promulgated by the Secretary.
 (C)Sufficient evidenceAn alien may meet the burden of proof under subparagraph (A) to establish that the alien has performed the days or hours of work referred to in subparagraph (A) by producing sufficient evidence to show the extent of that employment as a matter of just and reasonable inference.
									(f)Penalties for false statements in applications
 (1)Criminal penaltyAny person who— (A)files an application for blue card status under section 101 of the Agricultural Worker Program Act of 2017 or for an adjustment of status under this section and knowingly and willfully falsifies, conceals, or covers up a material fact or makes any false, fictitious, or fraudulent statements or representations, or makes or uses any false writing or document knowing the same to contain any false, fictitious, or fraudulent statement or entry; or
 (B)creates or supplies a false writing or document for use in making such an application, shall be fined in accordance with title 18, United States Code, imprisoned not more than 5 years, or both.(2)InadmissibilityAn alien who is convicted of a crime described in paragraph (1) shall be deemed inadmissible to the United States on the ground described in section 212(a)(6)(C)(i).
 (3)DepositFines collected under paragraph (1) shall be deposited into the Immigration Examinations Fee Account pursuant to section 286(m).
 (g)Eligibility for legal servicesSection 504(a)(11) of the Departments of Commerce, Justice, and State, the Judiciary, and Related Agencies Appropriations Act, 1996 (Public Law 104–134; 110 Stat. 1321–55) may not be construed to prevent a recipient of funds under the Legal Services Corporation Act (42 U.S.C. 2996 et seq.) from providing legal assistance directly related to an application for blue card status under section 101 of the Agricultural Worker Program Act of 2017, to an individual who has been granted blue card status, or for an application for an adjustment of status under this section.
 (h)Administrative and judicial reviewAliens applying for blue card status under section 101 of the Agricultural Worker Program Act of 2017 or for adjustment to permanent resident status under this section shall be entitled to the rights and subject to the conditions applicable to other classes of aliens under section 242..
 (b)Conforming amendmentSection 201(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1151(b)(1)) is amended— (1)by redesignating subparagraph (E) as subparagraph (F); and
 (2)by inserting after subparagraph (D) the following:  (E)Aliens granted lawful permanent resident status under section 245B..
 (c)Clerical amendmentThe table of contents of the Immigration and Nationality Act (8 U.S.C. 1101 note) is amended by inserting after the item relating to section 245A the following:
					
						
							Sec. 245B. Adjustment to permanent resident status for agricultural workers..
 103.Use of informationBeginning not later than the first day of the application period described in section 101(b)(3), the Secretary, in cooperation with qualified designated entities, shall broadly disseminate information regarding—
 (1)the benefits that aliens may receive under this title and the amendments made by this title; and (2)the requirements that an alien is required to meet to receive such benefits.
 104.Reports on blue cardsNot later than six months after the publication of the final rule under section 101(j), and annually thereafter for the following eight years, the Secretary shall submit a report to Congress that identifies, for the previous fiscal year—
 (1)the number of aliens who applied for blue card status; (2)the number of aliens who were granted blue card status;
 (3)the number of aliens who applied for an adjustment of status pursuant to section 245B(a) of the Immigration and Nationality Act, as added by section 102; and
 (4)the number of aliens who received an adjustment of status pursuant such section 245B(a). 105.Authorization of appropriationsThere are authorized to be appropriated to the Secretary such amounts as may be necessary to implement this title, including any amounts needed for costs associated with the initiation of such implementation during fiscal years 2017 and 2018.
			IICorrection of Social Security records
			201.Correction of Social Security records
 (a)In generalSection 208(e)(1) of the Social Security Act (42 U.S.C. 408(e)(1)) is amended— (1)in subparagraph (B)(ii), by striking or at the end;
 (2)in subparagraph (C), by inserting or at the end; (3)by inserting after subparagraph (C) the following:
						
 (D)who is granted blue card status under section 101 of the Agricultural Worker Program Act of 2017,; and (4)in the undesignated matter following subparagraph (D), as added by paragraph (3), by striking 1990. and inserting 1990, or in the case of an alien described in subparagraph (D), if such conduct is alleged to have occurred before the date on which the alien was granted blue card status under section 101(a) of the Agricultural Worker Program Act of 2017..
 (b)Effective dateThe amendments made by subsection (a) shall take effect on the first day of the seventh month that begins after the date of the enactment of this Act.
				IIIDefinitions
 301.DefinitionsIn this Act: (1)Agricultural employmentThe term agricultural employment has the meaning given such term in section 3 of the Migrant and Seasonal Agricultural Worker Protection Act (29 U.S.C. 1802), without regard to whether the specific service or activity is temporary or seasonal.
 (2)Blue card statusThe term blue card status means the status of an alien who has been lawfully admitted into the United States for temporary residence under section 101.
 (3)ChildThe term child has the meaning given such term in section 101(b)(1) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)).
 (4)Continuous presenceAn alien shall be deemed to have maintained continuous presence in the United States for purposes of section 101(a)(1)(B)(iii) if any absences from the United States during the applicable period were brief, casual, and innocent, whether or not such absences were authorized by the Secretary.
 (5)EmployerThe term employer means any person or entity, including any farm labor contractor and any agricultural association, that employs workers in agricultural employment.
 (6)Qualified designated entityThe term qualified designated entity means— (A)a qualified farm labor organization or an association of employers designated by the Secretary; or
 (B)any other entity that the Secretary designates as having substantial experience, demonstrated competence, and a history of long-term involvement in the preparation and submission of application for adjustment of status under title II of the Immigration and Nationality Act (8 U.S.C. 1151 et seq.).
 (7)Qualified workThe term qualified work means work performed in agricultural employment in the United States for not fewer than 575 hours or 100 work days during the 2-year period ending on the date of the enactment of this Act.
 (8)SecretaryThe term Secretary means the Secretary of Homeland Security. (9)Work dayThe term work day means any day in which the individual is employed 5.75 or more hours in agricultural employment.
				